Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwahara (US 2013/0310079 A1).
1. Kuwahara discloses a non-transitory computer-readable medium storing a video game processing program for causing a computer of a server to perform functions comprising controlling progress of a video game using a virtual space corresponding to map information of a real space and positional information of a user terminal of a user (Abstract), comprising: 
associating an object that appears in the video game and positional information of the virtual space one another in virtual space related information [0020], [0036]; 
specifying a position of the user from the positional information of the user terminal [0036]; 
specifying at least a part of the virtual space as a first target virtual space based on the virtual space related information and the position of the user [0036]-[0039]; 
causing the user terminal to display the first target virtual space [0036]-[0039];
associating the object and the user one another based on a position of the object and the position of the user [0036]-[0039];
 registering the object and the user in a storage unit [0036]-[0039];
specifying a second target virtual space including the object or another object related to the object as the virtual space, if the object associated with the user is selected by the user [0041];
causing the user terminal to display the second target virtual space; and generating an event corresponding to an object, if the user selects the object within either the first target virtual space or the second target virtual space [0022], [0024].
2. Kuwahara discloses the non-transitory computer-readable medium according to claim 1, wherein specifying the second target virtual space including the object includes changing a position of the object selected by the user in the virtual space based on a current position of the user [0022], [0047].
3. Kuwahara discloses the non-transitory computer-readable medium according to claim 1, wherein specifying the second target virtual space includes specifying the second target virtual space including a sub object includes determining arrangement of the sub object based on a current position of the user, if the object selected by the user includes the at least one sub object [0022], [0047].
4. Kuwahara discloses the non-transitory computer-readable medium according to claim 1, wherein registering the object and the user includes registering the position of the user when the object and the user are registered in association in the storage unit as a registered position in the storage unit, and wherein specifying the second target virtual space includes changing a current position of the user into the registered position, if the registered position corresponding to the object selected by the user is registered [0037]-[0039], [0043].
5. Kuwahara discloses the non-transitory computer-readable medium according to claim 1, the functions further comprising: releasing registration of an object that satisfies a predetermined rearrangement condition among the objects registered [0045].
8. Kuwahara discloses the non-transitory computer-readable medium according to claim 1, wherein registering the object and the user includes a managing a number of times each kind of projects of a plurality of kinds of objects is registered, and stopping new registration in the storage unit until a predetermined reset condition is satisfied with respect to a kind of object that has been registered by a predetermined upper limit number of times [0045].

9. Kuwahara discloses a video game processing system comprising: a communication network; a user terminal of a user; and a server configured to control progress of a video game using a virtual space corresponding to map information of a real space and positional information of the user terminal, wherein the video game processing system is configured to: associate an object that appears in the video game and positional information of the virtual space one another in virtual space related information; specify a position of the user from the positional information of the user terminal; specify at least a part of the virtual space as a first target virtual space based on the virtual space related information and the position of the user; associate the object and the user one another based on a position of the object and the position of the user register the object and the user in a storage unit; specify a second target virtual space including the object or another object related to the object as the virtual space , if the object associated with the user is selected by the user; cause the user terminal to display the second target virtual space; and generate an event corresponding to an object if the user selects the object within either the first target virtual space or the second target virtual space as similarly discussed above.

10. Kuwahara discloses a non-transitory computer-readable medium storing a video game processing program for causing a user terminal to perform functions comprising controlling progress of a video game using a virtual space corresponding to map information of a real space and positional information of a user terminal of a user, comprising: associating an object that appears in the video game and positional information of the virtual space one another in virtual space related information; specifying a position of the user from the positional information of the user terminal; specifying at least a part of the virtual space as a first target virtual space on a basis of virtual space related information and a position of the user; displaying the virtual space; registering the object and the user in a storage unit so as to be associated with each other on a basis of a position of the object and the position of the user; specifying a second target virtual space including the object or another object related to the object as the virtual space in a case where the object associated with the user is selected by the user, the second target virtual space; displaying the second target virtual space; and generating an event corresponding to an object if the user selects the object within either the first target virtual space or the second target virtual space as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara as applied above and further in view of Hayashi et al (US 2021/0090400 A1).
Kuwahara discloses the non-transitory computer-readable medium according to claim 1, but does not expressly disclose the functions further comprising: giving a point to the user if the user satisfies a predetermined giving condition regarding the object in the virtual space, wherein registering the object and the user in the storage unit in association is performed in exchange for consumption of the point possessed by the user nor wherein registering the object and the user includes increasing or decreasing a number of points of the user to register the object in accordance with a predetermined update rule regarding a number of times the object and the user are registered in the storage unit to associate the object and the user one another. Hayashi discloses giving a point to the user if the user satisfies a predetermined giving condition regarding the object in the virtual space, wherein registering the object and the user in the storage unit in association is performed in exchange for consumption of the point possessed by the user nor wherein registering the object and the user includes increasing or decreasing a number of points of the user to register the object in accordance with a predetermined update rule regarding a number of times the object and the user are registered in the storage unit to associate the object and the user one another [0084]-[0086]. It would have been obvious to a person of ordinary skilled in the art to modify Kuwahara with Hayashi and would have been motivated to do so to increase the entertainment value of the game with the use of points increasing/decreasing.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715